891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Anthony Lyle TARKINGTON, Plaintiff-Appellant,v.D. GRIFFITH, Doctor, Dan Vasquez, James Bowland, CaliforniaState Board of Control, Defendants-Appellees.
No. 88-15633.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 7, 1989.*Decided Dec. 6, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Anthony Tarkington appeals from the district court's order dismissing his 42 U.S.C. § 1983 claims with prejudice.   We affirm.


3
On July 27, 1988, the district court dismissed with prejudice Tarkington's claims that he was refused the pain killer of his choice following surgery and that he was wrongfully transferred to another prison.   The district court allowed Tarkington to file an amended complaint on his eighth amendment claims alleging deliberate indifference to his medical needs.   Tarkington filed an amended complaint which failed to correct the deficiencies in the original complaint.   The district court then dismissed the remaining eighth amendment claims with prejudice for failure to state a claim.   It is clear to us that the district court intended to dismiss the action.   Therefore, the court's order is appealable.   Hoohuli v. Ariyoshi, 741 F.2d 1169, 1171 n. 1 (9th Cir.1984).   We affirm for the reasons stated in the district court's order filed on October 11, 1988.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument pursuant to Fed.R.App.P. 34(a), Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3